Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3 – 5, 7, 10, 14, 16 – 18, and 20 are amended.

Claims 1 – 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objection to the drawing is withdrawn in light of the amendments. 

The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the rejection of claims 1, 2, 6 – 13, and 17, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of claims 1, 2, 7 – 13, and 17, under 35 U.S.C. 103, has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a communication system and a communication method.

The claimed invention, regarding claim 1 as representative, recites features such as: generate a candidate message by attempting recovery of previous message from the new message and recovery bits of the previous message; in response to an indicator indicating that the recovery was successful, compute a delta between the new message and the candidate message and generate a delivery message based on the computed delta.

The prior art of record (Li, U.S. Publication 2006/0212782, Harrison et al., U.S. Patent 6,789,128, and Bunton, U.S. Patent 7,010,607, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel F. McMahon/Primary Examiner, Art Unit 2111